DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 2, and 4-21 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peden et al. (Newly Cited, USPN 10,880,223) in view of Chen (US 2008/0062877).
Regarding claim 1, Peden discloses or suggests a system comprising:
a processor (see at least Fig. 5 and column 10 lines 19-31, processing unit); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see at least Fig. 5 and column 10 lines 19-31, non-transitory data storage), comprising:
monitoring a transmit control protocol performance associated with a first transmission of data packets over a first period via a network, where a packet size of the data packets is a first data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, monitoring an MTU of a plurality of packets transmitted from a UE, where the plurality of packets are of a first packet size), and where the network comprises at least a fifth generation communication network supporting new radio communication protocols (see at least column 4 lines 26-36, 5G NR);
identifying that the transmit control protocol performance is below a threshold (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, detecting that at least a non-zero predefined threshold number of the  received packets exceed an MTU of a network entity, which corresponds to a transmit control protocol performance being below a threshold);

transmitting a message comprising the second data packet size and a request to change the packet size of the data packets to the second data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, transmitting a directive to the UE that will cause the UE to decrease the UT’s MTU to be the same as or lower than the intermediary’s MTU).
Peden does not explicitly disclose that the second data packet size is determined based on historical data for past transmission of other data packets. However, Chen, from the same or similar fields of endeavor, discloses or suggests adaptive packet size modification, where the second data packet size is determined based on historical data for past transmission of other data packets (see at least paragraphs 55-58, selecting an appropriate packet size based on historical network loading or bandwidth utilization).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Peden in order to reduce end-to-end delay (see at least paragraph 54 of Chen).
Regarding claim 8, Peden discloses or suggests the second data packet size is different than the first data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, different MTU).

Regarding claim 9, Peden discloses or suggests a method comprising:
monitoring, by a device comprising a processor, a transmit control protocol performance associated with a first transmission of data packets over a first time period, where the data packets are of a first data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, monitoring an MTU of a plurality of packets transmitted from a UE, where the plurality of packets are of a first packet size), and where the network comprises network equipment that communicates according to at least a fifth generation communication network protocol (see at least column 4 lines 26-36, 5G NR);
detecting, by the device, that a transmit throughput value associated with a transmission of the first transmission of a data packet of the data packets is below a threshold (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, detecting that at least a non-zero predefined threshold number of the  received packets exceed an MTU of a network entity, which corresponds to a transmit control protocol performance being below a threshold);
in response to detecting that transmit throughput value is below the first threshold, determining, by the device, a second data packet size to use for a second transmission of the data packets over a second time period (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, determining to reduce the maximum packet size for packet transmission from the UE to a second packet size over a duration); and
transmitting, by the device, message comprising the second data packet size and a change request to change the data packets from the first data packet size to the second data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, 
Peden does not explicitly disclose that the second data packet size is determined based on historical data for past transmission of other data packets. However, Chen, from the same or similar fields of endeavor, discloses or suggests adaptive packet size modification, where the second data packet size is determined based on historical data for past transmission of other data packets (see at least paragraphs 55-58, selecting an appropriate packet size based on historical network loading or bandwidth utilization).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Peden in order to reduce end-to-end delay (see at least paragraph 54 of Chen).
Regarding claim 16, Peden discloses or suggests machine-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising:
monitoring transmit control protocol performance associated with a first transmission of data packets over a first duration of time via a network, where a packet size of the data packets is a first data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, monitoring an MTU of a plurality of packets transmitted from a UE, where the plurality of packets are of a first packet size), where the network comprises network equipment that has implemented fifth generation communication technology (see at least column 4 lines 26-36, 5G NR);

in response to the detecting that transmit control protocol performance satisfies the function with respect to the first threshold, determining a second data packet size to use for a second transmission of the data packets over a second duration of time (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, determining to reduce the maximum packet size for packet transmission from the UE to a second packet size over a duration); and
transmitting a request to change the packet size of the data packets to the second packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, transmitting a directive to the UE that will cause the UE to decrease the UT’s MTU to be the same as or lower than the intermediary’s MTU).
Peden does not explicitly disclose that the second data packet size is determined based on historical data for past transmission of other data packets. However, Chen, from the same or similar fields of endeavor, discloses or suggests adaptive packet size modification, where the second data packet size is determined based on historical data for past transmission of other data packets (see at least paragraphs 55-58, selecting an appropriate packet size based on historical network loading or bandwidth utilization).

Regarding claim 21, Peden discloses or suggests the second data packet size is determined to be larger than a previously used packet size (see at least column 8 lines 8-16, MTU-increment command would increase the size of the MTU).

Claims 2, 6, 7, 10, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peden et al. (Newly Cited, USPN 10,880,223) in view of Chen (US 2008/0062877), and further in view of Jia et al. (US 2016/0119238).
Regarding claims 2 and 10, Peden in view of Chen discloses all of the subject matter of the claimed invention except collecting performance data over the first period, where the performance data comprises a round trip time associated with a transmission of the first transmission of a data packet of the data packets and network performance parameters captured during the transmission of the data packet of the data packets.
However, Jia, from the same or similar fields of endeavor, discloses or suggests collecting performance data over the first period, where the performance data comprises a round trip time associated with a transmission of the first transmission of a data packet of the data packets and network performance parameters captured during the transmission of the data packet of the data packets (see at least Fig. 3 and paragraphs 46-51, monitoring a round trip time, a network congestion, a processing delay, and throughput of the packet transmission).

Regarding claim 6, Peden discloses or suggests evaluating network performance data associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below the threshold (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating MTU of the plurality of packets to determine whether to request the UE to decrease or increase the MTU over a duration) but Peden in view of Chen does not explicitly disclose evaluating round trip time associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below the threshold. 
However, Jia, from the same or similar fields of endeavor, discloses or suggests evaluating a round trip time associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below the threshold (see at least paragraphs 46-52, a determination is made whether the latency is greater than desired, where the latency being greater than desired corresponds to the performance being below a threshold, where the latency is determined based on the round trip time, the network congestion, and the processing delay).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jia in to the invention of Peden in view of Chen in order to reduce network latency.
Regarding claim 7, Peden discloses or suggests the evaluating the network performance data comprises evaluating various parameters including packet data unit size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating MTU) but Peden in view of Chen does not explicitly disclose the evaluating the network performance data comprises evaluating various parameters including a signal strength and a network load value.
Jia, from the same or similar fields of endeavor, discloses or suggests the evaluating the network performance data comprises evaluating various parameters including a signal strength, a network load value, and packet data unit size (see at least paragraphs 46-52, evaluating the packet size and the latency, where the latency is determined based on the round trip time, the network congestion, and the processing delay, where the latency is also a function of the distance travelled (e.g., the length of the communication channel), which impacts the signal strength).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jia in to the invention of Peden in view of Chen in order to reduce network latency.
Regarding claim 11, Peden discloses or suggests analyzing, by the device, the network performance data collected over the first time period to determine the second data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating MTU over a duration to determine an amount by which the UE should decrease the UE’s MTU).
Regarding claim 14, Peden discloses or suggests evaluating, by the device, performance of a network associated with the transmission of the data packet of the data packets to determine whether to request a data packet transmission device to utilize the second data 
However, Jia, from the same or similar fields of endeavor, discloses or suggests evaluating a round trip time associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below the threshold (see at least paragraphs 46-52, a determination is made whether the latency is greater than desired, where the latency being greater than desired corresponds to the performance being below a threshold, where the latency is determined based on the round trip time, the network congestion, and the processing delay).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jia in to the invention of Peden in view of Chen in order to reduce network latency.
Regarding claim 15, Peden discloses or suggests the evaluating the network performance data comprises evaluating various parameters including packet data unit size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating MTU) but Peden in view of Chen does not explicitly disclose the evaluating the network performance data comprises evaluating various parameters including a signal strength and a network load value.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jia in to the invention of Peden in view of Chen in order to reduce network latency.
Regarding claim 17, Peden discloses or suggests collecting performance data over the first duration of time and evaluating the performance data to determine whether the transmit control protocol performance satisfies the function with respect to the threshold, where the evaluating the network performance data comprises packet data unit size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating the plurality of packets and detecting that at least a non-zero predefined threshold number of the received packets exceed an MTU of a network entity, which corresponds to a transmit control protocol performance satisfying a function with respect to a threshold). Peden in view of Chen does not explicitly disclose that the performance data comprises a round trip time, where evaluating the network performance data comprises evaluating a signal strength, and a network load value.
Jia, from the same or similar fields of endeavor, discloses or suggests  the performance data comprises a round trip time (see at least Fig. 3 and paragraphs 10 and 46-52, monitoring a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jia in to the invention of Peden in view of Chen in order to reduce network latency.
Regarding claim 18, Peden discloses or suggests determining the second data packet size based on the evaluating the performance data, where the second data packet size determined to be different than the first data packet size (see at least column 7 line 3 – column 8 line 25 and column 9 lines 4-61, evaluating MTU over a duration to determine an amount by which the UE should decrease the UE’s MTU).

Claims 4, 5, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peden et al. (Newly Cited, USPN 10,880,223) in view of Chen (US 2008/0062877), and , as applied to claims 2, 10, and 17 above, and further in view of Egan et al. (US 2013/0258891).
Regarding claims 4, 5, 12, 13, 19, and 20, Peden, as modified by Chen, and further modified by Jia discloses all of the subject matter of the claimed invention except establishing a communication link to a server to provide the performance data to the server and to retrieve the second data packet size from the server.
Egan, from the same or similar fields of endeavor, discloses or suggests establishing a communication link to a server to provide the performance data to the server and to retrieve the second data packet size from the server (see at least paragraphs 40-43, the endpoint devices make the measurements and report the findings to the terminal proxy server, which instructs the endpoint devices to make the appropriate changes in the default parameter settings, where the default parameter settings include packet size and CODEC type).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Egan in to the invention of Peden in view of Chen, and further in view of Jia in order to centralize the system and reduces the processing load of the endpoint devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/18/2022